     Case 3:21-cv-00318-MMD-CLB Document 8 Filed 08/23/21 Page 1 of 3




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     RODERICK SKINNER,                                Case No. 3:21-cv-00318-MMD-CLB
7                                 Petitioner,                         ORDER
             v.
8
      PERRY RUSSELL, et al.,
9
                               Respondents.
10

11          On August 2, 2021, the Court denied Petitioner Roderick Skinner’s application to
12   proceed in forma pauperis and directed him to pay the filing fee in order to proceed with
13   his petition for writ of habeas corpus under 28 U.S.C. § 2254. (ECF No. 5.) Skinner has
14   complied with that order and paid the required fee. (ECF No. 6.) The Court has reviewed
15   Skinner’s petition (ECF No. 1-1) pursuant to Habeas Rule 4, and the petition shall be filed
16   herein and served upon the Respondents.
17          A petition for federal habeas corpus should include all claims for relief of which
18   Skinner is aware. If Skinner fails to include such a claim in his petition, he may be forever
19   barred from seeking federal habeas relief upon that claim. See 28 U.S.C. §2244(b)
20   (successive petitions). If Skinner is aware of any claim not included in his petition, he
21   should notify the Court of that as soon as possible, perhaps by means of a motion to
22   amend his petition to add the claim.
23          In addition, Skinner has filed a motion for appointment of counsel. (ECF No. 1-2.)
24   Pursuant to 18 U.S.C. §3006A(a)(2)(B), the district court has discretion to appoint counsel
25   when it determines that the “interests of justice” require representation. There is no
26   constitutional right to appointed counsel for a federal habeas corpus proceeding. See
27   Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999 F.2d 425, 428
28   (9th Cir. 1993). The decision to appoint counsel is generally discretionary. See Chaney
     Case 3:21-cv-00318-MMD-CLB Document 8 Filed 08/23/21 Page 2 of 3



1    v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986); Bashor v. Risley, 730 F.2d 1228, 1234 (9th

2    Cir. 1984). However, counsel must be appointed if the complexities of the case are such

3    that denial of counsel would amount to a denial of due process, and where the petitioner

4    is a person of such limited education as to be incapable of fairly presenting his or her

5    claims. See Chaney, 801 F.2d at 1196.

6           Here, Skinner’s petition is sufficiently clear in presenting the issues that Skinner

7    wishes to bring. Also, the issues in this case are not particularly complex. As such, it does

8    not appear that appointment of counsel is warranted in this instance. Thus, Skinner’s

9    motions for appointment of counsel will be denied.

10          The Clerk of Court is therefore directed to file Petitioner Roderick Skinner’s petition

11   for writ of habeas corpus (ECF No. 1-1) and motion for appointment of counsel (ECF No.

12   1-2) and electronically serve the petition and a copy of this order on Respondents.

13          The Clerk of Court is further directed to add Aaron Ford, Attorney General of the

14   State of Nevada, as counsel for Respondents and to provide Respondents an electronic

15   copy of all items previously filed in this case by regenerating the Notice of Electronic Filing

16   to the Office of the Attorney General only.

17          It is further ordered that Respondents shall have 60 days from the date of entry of

18   this order to appear in this action, and to answer or otherwise respond to Skinner’s

19   petition.

20          It is further ordered that if Respondents file an answer, Skinner shall have 60 days

21   from the date on which the answer is served on him to file and serve a reply. If

22   Respondents file a motion to dismiss, Skinner shall have 60 days from the date on which

23   that motion is served on him to file and serve a response to the motion to dismiss, and

24   Respondents shall, thereafter, have 30 days to file a reply in support of that motion.

25          It is further ordered that any additional state court record exhibits filed herein by

26   either Skinner or Respondents shall be filed with a separate index of exhibits identifying

27   the exhibits by number. The CM/ECF attachments that are filed further shall be identified

28   by the number or numbers of the exhibits in the attachment. The hard copy of any


                                                   2
     Case 3:21-cv-00318-MMD-CLB Document 8 Filed 08/23/21 Page 3 of 3



1    additional state court record exhibits shall be forwarded—for this case—to the staff

2    attorneys in Reno.

3          It is further ordered that Skinner’s motions for appointment of counsel (ECF No. 1-

4    2 & ECF No. 7) are denied.

5          DATED THIS 23rd Day of August 2021.

6

7
                                             MIRANDA M. DU
8                                            CHIEF UNITED STATES DISTRICT JUDGE
9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                               3
